DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 6/13/2022.
The application has been amended as follows: 
(1) Replace claim 8 by the following:
---The method according to claim 1, wherein the determining, by the first terminal, the first time point comprises: 
acquiring, by the first terminal, configuration information of a resource pool; and 
determining the first time point according to the configuration information of the resource pool, wherein the first time point is a transmission time point in the resource pool.---
(2) Replace claim 9 by the following:
---The method according to claim 1, wherein the determining, by the first terminal, the first time point further comprises: 
acquiring, by the first terminal, configuration information of a resource pool; and 
determining, when the first time point determined by the first terminal according to first indication information or the first time point selected by the first terminal within a first time range is not in the resource pool, a first available time point after the first time point and located within the resource pool as the first time point for sending the first signal.---
(3) Replace claim 10 by the following:
---The method according to claim 1, wherein the determining, by the first terminal, the first time point comprises: 
acquiring, by the first terminal, second indication information, the second indication information being used for determining a time domain position of a first reserved time point; and 
determining, by the first terminal, the first reserved time point as the first time point for sending the first signal; 
wherein the first reserved time point refers to a time point not used for transmitting sidelink data.---
(4) Regarding claim 11:
---The method according to claim 1, further comprising: 
acquiring, by the first terminal, first information; and 
determining the first time range according to the first information.---

Response to Arguments
Applicant’s arguments, see page 10, filed on 6/2/2022, with respect to objection to drawing and claims 5, 10, and 17; 35 U.S.C. 102(a)(1) rejection of claims 1, 3-4, 13, 15-16, and 20; and 35 U.S.C. 103(a) rejection of claims 5-6, 8-9, and 17-18 have been fully considered and are persuasive.  The objection to drawing and claims 5, 10, and 17; 35 U.S.C. 102(a)(1) rejection of claims 1, 3-4, 13, 15-16, and 20; and 35 U.S.C. 103(a) rejection of claims 5-6, 8-9, and 17-18 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a signal transmission method, comprising: determining, by a first terminal, a first time point; and sending, by the first terminal, a first signal at the first time point, wherein the first signal is a positioning reference signal, wherein the method further comprises: acquiring, by the first terminal, synchronization information at a second time point; wherein the determining, by the first terminal, the first time point comprises: determining, by the first terminal, the first time point within a first time range after the second time point.  The closest prior art, Gunnarssin et al. (US 2017/0142682 A1) discloses a similar method, but fails to disclose acquiring, by the first terminal, synchronization information at a second time point; wherein the determining, by the first terminal, the first time point comprises: determining, by the first terminal, the first time point within a first time range after the second time point.  This distinct feature has been added to independent claim 1, and similar feature has been added to independent claims 13 and 20, thus rendering claims 1, 3-13, and 15-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/13/2022